Exhibit 10.1


SECURITIES PURCHASE AGREEMENT

               This Securities Purchase Agreement (this “AGREEMENT”) is dated as
of May 26, 2006, among Arena Resources, Inc., a Nevada corporation (the
“COMPANY”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “PURCHASER” and collectively the
“PURCHASERS”).

               WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(2) of the Securities Act and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company, on the Closing Date, that number of Shares as is set forth on the
Purchaser Signature Page of that Purchaser.

               NOW, THEREFORE, IN CONSIDERATION of the mutual covenants
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Purchasers, acting severally, agree as follows:


ARTICLE I.
DEFINITIONS

  1.1  DEFINITIONS.   In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:


               “ACTION” shall have the meaning ascribed to such term in Section
3.1(j).

               “AFFILIATE” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person as such terms are used in and construed under Rule 144.
With respect to a Purchaser, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

               “CLOSING” means the closing of the purchase and sale of the
Common Stock pursuant to Section 2.1.

               “CLOSING DATE” means the Trading Day when all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Purchasers’ obligations to pay the
Subscription Amount and (ii) the Company’s obligations to deliver the Securities
have been satisfied or waived. The Closing Date shall be May 30, 2006, but the
Company may extend it one or more times, by notice to the Purchasers given at
any time prior to or on the Closing Date (as previously extended, if
applicable), to a date not later than the date set forth in Section 5.1.

               “COMMISSION” means the Securities and Exchange Commission.

               “COMMON STOCK” means the common stock of the Company, par value
$.001 per share, and any securities into which such common stock may hereafter
be reclassified.

1

--------------------------------------------------------------------------------



               “COMMON STOCK EQUIVALENTS” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

               “COMPANY COUNSEL” means Johnson, Jones, Dornblaser, Coffman &
Shorb.

               “EFFECTIVE DATE” means the date that the initial registration
statement filed by the Company for the Registrable Securities is first declared
effective by the Commission.

               “EVALUATION DATE” shall have the meaning ascribed to such term in
Section 3.1(r).

               “EXCHANGE ACT” means the Securities Exchange Act of 1934, as
amended.

               “GAAP” shall have the meaning ascribed to such term in Section
3.1(h).

               “INTELLECTUAL PROPERTY RIGHTS” shall have the meaning ascribed to
such term in Section 3.1(o).

               “LEGEND REMOVAL DATE” shall have the meaning ascribed to such
term in Section 4.1(c).

               “LIENS” means a lien, charge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.

               “MATERIAL ADVERSE EFFECT” shall have the meaning ascribed to such
term in Section 3.1(b).

               “MATERIAL PERMITS” shall have the meaning ascribed to such term
in Section 3.1(m).

               “PER SHARE PURCHASE PRICE” equals $28.04, subject to adjustment
for reverse and forward stock splits, stock dividends, stock combinations and
other similar transactions of the Common Stock that occur after the date of this
Agreement and have a record date prior to the Closing Date.

               “PERSON” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

               “PROCEEDING” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.

2

--------------------------------------------------------------------------------



               “PURCHASER PARTY” shall have the meaning ascribed to such term in
Section 4.9.

               “REGISTRABLE SECURITIES” means all of the Shares held by the
Purchasers, together with any shares of Common Stock issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the Shares.

               “REGISTRATION STATEMENT” means a registration statement covering
the resale of the Registrable Securities.

               “REQUIRED APPROVALS” shall have the meaning ascribed to such term
in Section 3.1(e).

               “RULE 144” means Rule 144 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

               “SEC REPORTS” shall have the meaning ascribed to such term in
Section 3.1(h).

               “SECURITIES” means the Shares.

               “SECURITIES ACT” means the Securities Act of 1933, as amended.

               “SHARES” means the shares of Common Stock issued or issuable to
each Purchaser pursuant to this Agreement.

               “SHORT SALES” shall include, without limitation, all “short
sales” as defined in Rule 3b-3 under the Exchange Act.

               “SUBSCRIPTION AMOUNT” means, as to each Purchaser, the amounts
set forth below such Purchaser’s signature block on the signature page hereto,
in United States dollars and in immediately available funds.

               “SUBSIDIARY” shall mean the subsidiaries of the Company, if any,
as described in Section 3.1(a).

               “TRADING DAY” means a day on which the Common Stock is traded on
a Trading Market.

               “TRADING MARKET” means the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the American Stock Exchange, the New York Stock Exchange, the Nasdaq National
Market or the Nasdaq SmallCap Market.

3

--------------------------------------------------------------------------------



               “TRANSACTION DOCUMENTS” means this Agreement, the Registration
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.


ARTICLE II.
PURCHASE AND SALE

  2.1  CLOSING.   On the Closing Date, each Purchaser shall purchase from the
Company, severally and not jointly with the other Purchasers, and the Company
shall issue and sell to each Purchaser, a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price. The
aggregate number of Shares sold hereunder shall not exceed 1,150,000. Upon
satisfaction of the conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of Company Counsel or such other location as the
parties shall mutually agree.


  2.2  DELIVERIES.


               (a)       On the Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:

  (i)        this Agreement duly executed by the Company;


  (ii)       a copy of the irrevocable instructions to the Company’s transfer
agent instructing the transfer agent to deliver, on an expedited basis, a
certificate evidencing a number of Shares equal to such Purchaser’s Subscription
Amount divided by the Per Share Purchase Price, registered in the name of such
Purchaser;


  (iii)      the Registration Agreement, duly executed by the Company; and


  (iv)      a legal opinion of Company Counsel, substantially in the form of
EXHIBIT A attached hereto.


               (b)        On the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:

  (i)        this Agreement duly executed by such Purchaser; and


  (ii)       such Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company.


  2.3  CLOSING CONDITIONS.


               (a)   The obligations of the Company hereunder in connection with
the Closing are subject to the following conditions being met:

  (i)        the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Purchasers contained herein;


4

--------------------------------------------------------------------------------



  (ii)       all obligations, covenants and agreements of the Purchasers
required to be performed at or prior to the Closing Date shall have been
performed; and


  (iii)      the delivery by the Purchasers of the items set forth in Section
2.2(b) of this Agreement.


               (b)   The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:

  (i)        the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;


  (ii)       all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;


  (iii)      the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;


  (iv)      there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and


  (v)       From the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets shall
not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market that, in each such case, in the
reasonable judgment of a majority in interest of the Purchasers, makes it
impracticable or inadvisable to purchase the Shares at the Closing.



ARTICLE III.
REPRESENTATIONS AND WARRANTIES

  3.1  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.   The Company hereby makes
the representations and warranties set forth below to each Purchaser:


               (a)     SUBSIDIARIES. Arena Drilling Co., a Texas corporation, is
the only Subsidiary of the Company. The Company has no direct or indirect equity
interest in any other entity. The Company owns, directly or indirectly, all of
the capital stock or other equity interests of its Subsidiary free and clear of
any Liens, and all the issued and outstanding shares of capital stock of its
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

5

--------------------------------------------------------------------------------



               (b)     ORGANIZATION AND QUALIFICATION. The Company and each of
the Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in (i)
a material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“MATERIAL ADVERSE EFFECT”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

               (c)     AUTHORIZATION; ENFORCEMENT. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

               (d)     NO CONFLICTS. The execution, delivery and performance of
the Transaction Documents by the Company, the issuance and sale of the Shares
and the consummation by the Company of the other transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not reasonably be expected to result in a Material Adverse Effect.

6

--------------------------------------------------------------------------------



               (e)     FILINGS, CONSENTS AND APPROVALS. The Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) filings required pursuant to Section 4.4 of this
Agreement, (ii) the filing with the Commission of a Registration Statement,
(iii) application(s) to each applicable Trading Market for the listing of the
Shares for trading thereon in the time and manner required thereby, and (iv) the
filing of Form D with the Commission and such filings as are required to be made
under applicable state securities laws (collectively, the “REQUIRED APPROVALS”).

               (f)     ISSUANCE OF THE SECURITIES. The Shares are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.

               (g)     CAPITALIZATION. The authorized capital stock of the
Company consists of 110,000,000 shares of capital stock, of which 100,000,000
shares are designated Common Stock and 10,000,000 shares are designated Series A
Preferred Stock. As of May 2, 2006, there were 13,361,655 shares of Common Stock
issued and outstanding, and no shares of Preferred Stock issued and outstanding.
As of May 19, 2006, an aggregate of (i) 2,000,000 shares of Common Stock were
reserved for issuance upon exercise of outstanding options and options remaining
available for issuance upon exercise under the Company’s Stock Option Plan; and
(ii) 340,829 shares of Common Stock were reserved for issuance upon exercise of
outstanding warrants. Other than as specified above, no other shares or options,
warrants or other rights to acquire shares of capital stock of the Company or
securities convertible into capital stock of the Company are outstanding. The
Company has not issued any capital stock since its most recently filed periodic
report under the Exchange Act, other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees pursuant to the Company’s employee stock purchase plan
and pursuant to the conversion or exercise of outstanding Common Stock
Equivalents. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth in the Company’s
SEC Reports, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. The issue and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of securities of the Company to adjust the exercise,
conversion, exchange or reset price under such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Shares. Except as set forth in the Company Registration Statement on
Form S-3 filed with the Commission on February 15, 2006, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

7

--------------------------------------------------------------------------------



               (h)     SEC REPORTS; FINANCIAL STATEMENTS. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC REPORTS”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

               (i)     MATERIAL CHANGES. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information.

8

--------------------------------------------------------------------------------



               (j)     LITIGATION. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “ACTION”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor, to the knowledge of the Company, any director
or officer thereof, is or has been the subject of any Action involving a claim
of violation of or liability under federal or state securities laws or a claim
of breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or threatened, any investigation by the Commission
involving the Company or any current director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

               (k)     LABOR RELATIONS. No material labor dispute exists or, to
the knowledge of the Company, is imminent with respect to any of the employees
of the Company which could reasonably be expected to result in a Material
Adverse Effect.

               (l)     COMPLIANCE. Except in each case as would not reasonably
be expected to have a Material Adverse Effect, neither the Company nor any
Subsidiary (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business.

               (m)     REGULATORY PERMITS. The Company and the Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC Reports, except where the
failure to possess such permits would not reasonably be expected to result in a
Material Adverse Effect (“MATERIAL PERMITS”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

9

--------------------------------------------------------------------------------



               (n)     TITLE TO ASSETS. The Company and the Subsidiaries have
good and defensible title in fee simple to all real property owned by them that
is material to the business of the Company and the Subsidiaries and good and
defensible title to all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens securing borrowings as disclosed in the SEC Reports,
Liens as do not materially affect the value of the Company’s properties taken as
a whole and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance in all material respects.

               (o)     PATENTS AND TRADEMARKS. The Company and the Subsidiaries
have, or have rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “INTELLECTUAL
PROPERTY RIGHTS”). Neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights of others.

               (p)     INSURANCE. The Company and the Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, excludingdirectors and officers
insurance. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

               (q)     TRANSACTIONS WITH AFFILIATES AND EMPLOYEES. Except as set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $60,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any stock option plan of the Company.

               (r)     SARBANES-OXLEY; INTERNAL ACCOUNTING CONTROLS. The Company
is in material compliance with all provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures and internal controls and procedures as of the date prior to the
filing date of the most recently filed periodic report under the Exchange Act
(such date, the “EVALUATION DATE”). The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures and
internal controls and procedures based on their evaluations as of the Evaluation
Date. Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.

10

--------------------------------------------------------------------------------



               (s)     CERTAIN FEES. Other than the fees payable to Capital One
Southcoast, Inc and C. K. Cooper & Company (the “PLACEMENT AGENTS”) pursuant to
the terms of their engagement letter with the Company of 6% of the aggregate
Share Purchase Prices, divided 4.2% to the former and 1.8% to the latter, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Purchasers shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement.

               (t)     PRIVATE PLACEMENT. Assuming the accuracy of the
representations and warranties of the Purchasers set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers as contemplated hereby. The issuance
and sale of the Securities hereunder does not contravene the rules and
regulations of the Trading Market.

               (u)     INVESTMENT COMPANY. The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Shares, will not
be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.

               (v)     LISTING AND MAINTENANCE REQUIREMENTS. The Company’s
Common Stock is registered pursuant to Section 12(b) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

               (w)     APPLICATION OF TAKEOVER PROTECTIONS. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation or
otherwise existing that is applicable to the Purchasers as a result of the
Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation the
Company’s issuance of the Securities to each Purchaser pursuant to this
Agreement.

11

--------------------------------------------------------------------------------



               (x)     DISCLOSURE. The Company confirms that all disclosure
provided to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Company’s Private Placement
Memorandum (the “PPM”) and the representations and warranties set forth in this
Agreement do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof. The
Company represents that the PPM does not contain any material nonpublic
information concerning the Company or its securities, other than information
that will be contained in the Current Report that is referred to in Section 4.4.

               (y)     NO INTEGRATED OFFERING. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, neither the
Company, nor to the Company’s knowledge, any of its Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the Securities Act or any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of any Trading Market on which any of the securities
of the Company are listed or designated.

               (z)     SOLVENCY. Based on the financial condition of the Company
as of the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The SEC Reports set forth as of the dates thereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“INDEBTEDNESS” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

12

--------------------------------------------------------------------------------



               (aa)     TAXES. Except for matters that would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary have filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a material tax
deficiency which has been asserted or threatened against the Company or any
Subsidiary.

               (bb)     NO GENERAL SOLICITATION. Neither the Company nor any
person acting on behalf of the Company has offered or sold any of the Shares by
any form of general solicitation or general advertising. The Company has offered
the Shares for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act and
“qualified institutional buyers” as defined in Rule 144A(a) under the Securities
Act.

               (cc)     FOREIGN CORRUPT PRACTICES. Neither the Company, nor to
the knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

               (dd)     ACCOUNTANTS. The Company’s accountants are named in the
Company’s Form 10-K for the year ended December 31, 2005. To the Company’s
knowledge, such accountants, who the Company expects will express their opinion
with respect to the financial statements to be included in the Company’s Annual
Report on Form 10-K for the year ending December 31, 2006, are a registered
public accounting firm as required by the Securities Act.

               (ee)     ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF SHARES.
The Company acknowledges and agrees that each of the Purchasers is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by any Purchaser or any of
their respective representatives or agents in connection with this Agreement and
the transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Shares. The Company further represents to each Purchaser that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

13

--------------------------------------------------------------------------------



               (ff)     ACKNOWLEDGEMENT REGARDING PURCHASERS’ TRADING ACTIVITY.
Anything in this Agreement or elsewhere herein to the contrary notwithstanding
(except for Sections 3.2(f), 3.2(h) and 4.8 hereof), it is understood and agreed
by the Company (i) that none of the Purchasers have been asked to agree, nor has
any Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Purchaser, including Short
Sales, and specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
that each Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction.

               (gg)     NO MANIPULATION OF STOCK. The Company has not taken and
will not, in violation of applicable law, take, any action designed to or that
might reasonably be expected to cause or result in stabilization or manipulation
of the price of the Common Stock to facilitate the sale or resale of the Shares.

               (hh)     S-3 STATUS. The Company meets the requirements for the
use of Form S-3 for the registration of the resale of the Shares by the
Purchasers and will use its reasonable best efforts to maintain S-3 status with
the SEC during the period it is required by the Registration Agreement to
maintain such registration of the resale of the shares. To the knowledge of the
Company, there exist no facts or circumstances that could reasonably be expected
to prohibit or delay the preparation or initial filing of the Registration
Statement that is required to effect such registration (the “REGISTRATION
STATEMENT”).

               (ii)     MATERIAL CONTRACTS. All material agreements to which the
Company or any Subsidiary is a party and which are required to have been filed
by the Company pursuant to the Securities Act or the Exchange Act have been
filed by the Company with the SEC pursuant to the requirements of the Securities
Act or the Exchange Act, as applicable. Each such agreement is in full force and
effect and is binding on the Company or a Subsidiary, as applicable, and, to the
Company’s knowledge, is binding upon such other parties, in each case in
accordance with its terms, and neither the Company or a Subsidiary, as
applicable, nor, to the Company’s knowledge, any other party thereto is in
breach of or default under any such agreement, which breach or default would
reasonably be expected to have a Material Adverse Effect. The Company has not
received any written notice regarding the termination of any such agreements.

  3.2  REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.   Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:


14

--------------------------------------------------------------------------------



               (a)     ORGANIZATION; AUTHORITY. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

               (b)     OWN ACCOUNT. Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof, has no present
intention of distributing any of such Securities and has no arrangement or
understanding with any other persons regarding the distribution of such
Securities (this representation and warranty not limiting such Purchaser’s right
to sell the Securities pursuant to a Registration Statement or otherwise in
compliance with applicable federal and state securities laws). Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

               (c)     PURCHASER STATUS. At the time such Purchaser was offered
the Securities, it was, and at the date hereof it is, either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Purchaser is not registered as, or
required to be registered as, a broker-dealer under Section 15 of the Exchange
Act. Such Purchaser was not organized for the purpose of purchasing the
Securities.

               (d)     EXPERIENCE OF SUCH PURCHASER. Such Purchaser, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment. Such Purchaser is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.

               (e)     GENERAL SOLICITATION. Such Purchaser is not purchasing
the Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

               (f)     SHORT SALES. Such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any Short Sales in the securities of
the Company (including, without limitations, any Short Sales involving the
Company’s securities) since May 17, 2006 which was the earliest time that any
Purchaser was first contacted regarding an investment in the Company
(“DISCUSSION TIME”).

15

--------------------------------------------------------------------------------



               (g)     NO TAX, LEGAL, ETC. ADVICE. In evaluating the merits of
an investment in the Shares, Purchaser is not relying on the Company, the
Placement Agents or their respective counsel for an evaluation of the business,
tax, legal or other consequences of such an investment.

               (h)     ECONOMIC RISK. Purchaser understands that Purchaser must
bear the economic risk of investment for an indefinite period of time because
the sale of the Shares has not been registered under the Securities Act pursuant
to the exemption provided by Section 4(2) and Rule 506 thereunder, nor under any
applicable state securities laws, and the Shares or any participation therein
may not be sold or transferred in the absence of evidence satisfactory to the
Company of compliance with applicable laws, including an opinion of counsel
satisfactory to the Company that, among other things, the Shares have been
registered under the Act and all applicable state securities laws or that such
registrations are not required. The Company has made no agreement whatsoever to
repurchase the Shares or, except as expressly provided in the Registration
Agreement, to register the transfer of any portion of them under the Securities
Act or under any state securities law.

               (i)     ACCESS TO INFORMATION. Purchaser and its advisors were
afforded full and complete access to all information with respect to the
Company, its operations and the Shares that Purchaser and such advisors deemed
necessary to evaluate the merits and risks of an investment in the Shares,
including the PPM and the SEC Reports, and Purchaser has had the opportunity to
ask questions of and receive answers from the Company concerning this
investment. Neither the Company nor the Agents have made any representations
about the value or performance of the Company or the Shares.

               (j)     RULE 144. Purchaser is aware of the provisions of Rule
144 under the Securities Act which permit limited resale of shares purchased in
a private placement subject to the satisfaction of certain conditions, which may
include, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Company, the
resale occurring not less than one year after a party has purchased and paid for
the security to be sold, the sale being effected through a “broker’s
transaction” or in transactions directly with a “market maker” and the number of
shares being sold during any three-month period not exceeding specified
limitations.

               (k)     FORWARD LOOKING STATEMENTS. Purchaser acknowledges that
information Purchaser has received concerning the Company, including SEC Reports
and oral statements, include forward-looking statements about the Company’s
current and future business operations, financial projections and other matters.
These statements speak only as of the date made, are not guarantees of future
performance, and involve known and unknown risks and other factors that could
cause actual results to be materially different from any future results
expressed or implied by them.

               (l)     PLACEMENT AGENT FEES. Purchaser acknowledges that the
Placement Agents will receive a placement fee of 6% of the Share Purchase
Prices, and reimbursement of certain expenses up to $50,000, all payable by the
Company and that the Company has agreed to indemnify the Placement Agents
against certain liabilities, including liabilities in connection with the
offering of the Shares.

16

--------------------------------------------------------------------------------




ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

  4.1   TRANSFER RESTRICTIONS.


               (a)     The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144 or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement.

               (b)     The Purchasers agree to the imprinting, so long as is
required by this Section 4.1(b), of a legend on any of the Securities in the
following form:

  THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.  


17

--------------------------------------------------------------------------------



               The Company acknowledges and agrees that a Purchaser may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledged or secured Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.

               (c)     Certificates evidencing the Shares shall not contain any
legend (including the legend set forth in Section 4.1(b)), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Shares pursuant to Rule
144, or (iii) if such Shares are eligible for sale under Rule 144(k), or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission) and such lack of requirement is confirmed by a legal opinion
satisfactory to the Company; PROVIDED, HOWEVER, in connection with the sale of
the Shares under the Registration Statement, each Purchaser, severally and not
jointly with the other Purchasers, hereby agrees to adhere to and abide by all
prospectus delivery requirements under the Securities Act and rules and
regulations of the Commission. The Company shall cause its counsel to issue a
legal opinion to the Company’s transfer agent promptly after the Effective Date
if required by the Company’s transfer agent to effect the removal of the legend
hereunder. The Company agrees that following the Effective Date or at such time
as such legend is no longer required under this Section 4.1(c), it will, no
later than three Trading Days following the delivery by a Purchaser to the
Company or the Company’s transfer agent of a certificate representing Shares
issued with a restrictive legend (such date, the “LEGEND REMOVAL DATE”), deliver
or cause to be delivered to such Purchaser a certificate representing such
Securities that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to any transfer agent
of the Company that enlarge the restrictions on transfer set forth in this
Section. Certificates for Securities subject to legend removal hereunder shall
be transmitted by the transfer agent of the Company to the Purchasers by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System.

               (d)     In addition to such Purchaser’s other available remedies,
the Company shall pay to a Purchaser, in cash, as partial liquidated damages and
not as a penalty, for each $1,000 of Shares (based on the closing price of the
Common Stock on the date such Securities are submitted to the Company’s transfer
agent) subject to Section 4.1(c), $10 per Trading Day (increasing to $20 per
Trading Day five Trading Days after such damages have begun to accrue) for each
Trading Day after the 10th Trading Day after the Legend Removal Date until such
certificate is delivered. Nothing herein shall limit such Purchaser’s right to
pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

               (e)     Each Purchaser, severally and not jointly with the other
Purchasers, agrees that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance that the Purchaser will sell any Securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom.

18

--------------------------------------------------------------------------------



  4.2  FURNISHING OF INFORMATION.  As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.


  4.3  INTEGRATION.   The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.


  4.4  SECURITIES LAWS DISCLOSURE; PUBLICITY.   The Company shall, by 8:30 a.m.
Eastern time on the Trading Day following the date hereof, issue a Current
Report on Form 8-K, reasonably acceptable to the Placement Agents disclosing the
material terms of the transactions contemplated hereby, and shall attach the
Transaction Documents thereto. The Company and each Purchaser shall consult with
each other in issuing any other press release with respect to the transactions
contemplated hereby, if such release names or otherwise identifies the other of
them. The Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with a
Registration Statement and (ii) to the extent such disclosure is required by law
or Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under subclause (ii).


  4.5  SHAREHOLDER RIGHTS PLAN.   No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other Person that any Purchaser
is an “Acquiring Person” under any shareholder rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement,
solely by virtue of receiving Securities under the Transaction Documents or
under any other agreement between the Company and the Purchasers. The Company
shall conduct its business in a manner so that it will not become subject to the
Investment Company Act.


19

--------------------------------------------------------------------------------



  4.6  NON-PUBLIC INFORMATION.   The Company covenants and agrees that neither
it nor any other Person acting on its behalf will provide any Purchaser, or its
agents or counsel, with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company. The foregoing shall not apply to Purchasers who are directors,
employees or current shareholders of the Company holding 5% or more of its
capital stock.


  4.7  USE OF PROCEEDS.   The Company shall use the net proceeds from the sale
of the Securities hereunder for capital expenditures related to drilling and
development of oil and gas properties, and for other general corporate purposes.


  4.8  SHORT SALES.   Each Purchaser covenants that neither it nor any
affiliates acting on its behalf or pursuant to any understanding with it will
execute any Short Sales during the period commencing from the Discussion Time
until the effective date of the Registration Statement unless such Short Sale
complies with applicable law and does not cause any exemption from registration
relied upon by the Company in issuing the Shares to be jeopardized or lost. Each
Purchaser is aware that the Commission’s staff is of the view that covering a
short position established prior to the effective date of a resale registration
statement with shares included in such registration statement would violate
Section 5 of the Securities Act, which view is expressed in Item 65, pertaining
to Section 5, under Section A of the Manual of Publicly Available Telephone
Interpretations, compiled by the Office of Chief Counsel, Division of
Corporation Finance. Such Purchaser will not engage in any Short Sales that
result in any disposition of such Purchaser’s Shares or any interest therein,
except in compliance with the Securities Act, the rules and regulations
thereunder, and applicable state securities laws.


  4.9  INDEMNIFICATION OF PURCHASERS.   Subject to the provisions of this
Section 4.9, the Company will indemnify and hold the Purchasers and their
directors, officers, shareholders, partners, employees and agents (each, a
“PURCHASER PARTY”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “LOSSES”) that any such Purchaser Party
may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents. If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing. Any Purchaser Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Purchaser
Party except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Purchaser Party. The Company will not be liable to any
Purchaser Party under this Section or otherwise under this Agreement to the
extent that Losses for which the Company would otherwise be liable are
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by the Purchasers in this Agreement or
in the other Transaction Documents.


20

--------------------------------------------------------------------------------



  4.10  RESERVATION OF COMMON STOCK.   As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement.


  4.11  LISTING OF COMMON STOCK.   The Company hereby agrees to use best efforts
to maintain the listing of the Common Stock on a Trading Market, and as soon as
reasonably practicable following the Closing (but not later than the earlier of
the Effective Date and the first anniversary of the Closing Date) to list all of
the Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application all of the Shares, and will take such other action
as is necessary to cause all of the Shares to be listed on such other Trading
Market as promptly as possible. The Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.


  4.12  EQUAL TREATMENT OF PURCHASERS.   No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.


  4.13  DELIVERY OF SECURITIES AFTER CLOSING.   The Company shall deliver, or
cause to be delivered, the respective Shares purchased by each Purchaser to such
Purchaser within 3 Trading Days of the Closing Date.


  4.14  LIMITATION OF LIABILITY.   Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of the
Purchaser arising directly or indirectly, under this Agreement or the
Registration Agreement of any and every nature whatsoever shall be satisfied
solely out of the assets of the Purchaser, and that no trustee, officer, other
investment vehicle or any other affiliate of the Purchaser or any subscriber,
shareholder or holder of shares of beneficial interest of the Purchaser shall be
personally liable for any liabilities of the Purchaser; provided, however, that
such limitation of liability shall not apply to acts of fraud by such trustee,
officer, affiliate, subscriber, shareholder or holder of beneficial interests of
the Purchaser.


21

--------------------------------------------------------------------------------




ARTICLE V.
MISCELLANEOUS

  5.1  TERMINATION.   This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before June
6, 2006; PROVIDED, HOWEVER, that no such termination will affect the right of
any party to sue for any breach by the other party (or parties).


  5.2  FEES AND EXPENSES.   Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all stamp and other taxes and duties
levied in connection with the delivery of the Securities.


  5.3  ENTIRE AGREEMENT.   The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


  5.4  NOTICES.   Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages hereto.


  5.5  AMENDMENTS; WAIVERS.   No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.


  5.6  HEADINGS.   The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


22

--------------------------------------------------------------------------------



  5.7  SUCCESSORS AND ASSIGNS.   This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser, not to be unreasonably
withheld or delayed. Any Purchaser may assign any or all of its rights under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions hereof that apply to the
“Purchasers”, including the representations and warranties of Section 3.2, to
the extent reasonably required by the Company.


  5.8  NO THIRD-PARTY BENEFICIARIES.   This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.9.


  5.9  GOVERNING LAW.   All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. The
parties hereby waive all rights to a trial by jury. If any party shall commence
an action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.


  5.10  SURVIVAL.   The representations and warranties herein shall survive the
Closing and delivery of the Shares.


  5.11  EXECUTION.   This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


  5.12  SEVERABILITY.   If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


23

--------------------------------------------------------------------------------



  5.13  RESCISSION AND WITHDRAWAL RIGHT.   Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under the Transaction Documents and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.


  5.14  REPLACEMENT OF SECURITIES.   If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.


  5.15  REMEDIES.   In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.


  5.16  PAYMENT SET ASIDE.   To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


  5.17  INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.   The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Purchasers.


24

--------------------------------------------------------------------------------



  5.18  LIQUIDATED DAMAGES.   The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.


  5.19  CONSTRUCTION.   The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.


(SIGNATURE PAGE FOLLOWS)

25

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties hereto have caused this
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.


ARENA RESOURCES, INC.     By:

--------------------------------------------------------------------------------

          Name:

--------------------------------------------------------------------------------

          Title:

--------------------------------------------------------------------------------


Address for Notice:


Arena Resources, Inc.
4920 South Lewis Avenue
Suite 107
Tulsa, Oklahoma 74105
Attention: Mr. Lloyd T. Rochford,
                 President and Chief Executive Officer
Fax: __________________________


With a copy to (which shall not constitute notice):

Johnson, Jones, Dornblaser, Coffman & Shorb
2200 Bank of America Center
15 W. 6th Street
Tulsa, Oklahoma 74119
Attn: Kenneth E. Dornblaser
Fax: (918) 584-6645



[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

26

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

               IN WITNESS WHEREOF, the undersigned has caused this Securities
Purchase Agreement to be duly executed by its authorized signatory as of the
date first indicated above.


Name of Purchaser: _________________________

By: ______________________________________
          Name: ______________________________
          Title: _______________________________

Address for Notice to Purchaser:

______________________________
______________________________
______________________________
Fax: __________________________


Address for Delivery of Securities for Purchaser (if not same as above):

______________________________
______________________________
______________________________



Subscription Amount:$_________________
Shares: ___________


               Purchaser is one or more of the following (check all that apply):

    (i)   a bank or savings and loan association. 


    (ii)   an insurance company. 


    (iii)   an investment company registered under the Investment Company Act of
1940 or a business development company as defined in section 2(a)(48) of that
Act. 


    (iv)   a Small Business Investment Company licensed by the U.S. Small
Business Administration. 


27

--------------------------------------------------------------------------------



    (v)   a plan established and maintained by a state or, its political
subdivisions for the benefit of its employees, with total assets over
$5,000,000. 


    (vi)   an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (A) the investment decisions for which
are made by a plan fiduciary, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or (B) which
has total assets over $5,000,000, or (C) if a self-directed plan, the investment
decisions for which are made solely by persons that are described in subsections
(g)(i) through (vi) and (g)(viii) through (g)(xv). 


    (vii)   a private business development company as defined in the Investment
Advisers Act of 1940. 


    (viii)   an organization described in section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets over $5,000,000. 


    (ix)   a trust, with total assets over $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person. 


    (x)   a director or executive officer of the Company. 


    (xi)   a natural person whose individual net worth, or joint net worth with
such person’s spouse, exceeds $1,000,000. 


    (xii)   a natural person who had an individual income over $200,000 in each
of 2004 and 2005 or joint income with such person’s spouse in excess of $300,000
in each of those years and who has a reasonable expectation of reaching the same
income level in 2005. 


    (xiii)   an entity in which all of the equity owners are persons or entities
in the above categories and which has not been organized for the specific
purpose of making an investment in the Shares. 


    (xiv)   none of the above. 


Purchaser’s EIN Number is: _________________

28

--------------------------------------------------------------------------------



Exhibit A


CONTENT OF OPINION OF COUNSEL TO THE COMPANY

               (i)        Each of the Company and its Subsidiary is a
corporation duly organized, validly existing and in good standing under the laws
of the State of its incorporation. To our knowledge, the only entity in which
the Company holds a direct or indirect interest is Arena Drilling Co., a Texas
corporation (the “Subsidiary”). Each of the Company and the Subsidiary is duly
qualified to do business as a foreign corporation and is in good standing in
each other state in which the nature of its activities or of its properties
owned or leased makes such qualification necessary, except to the extent that
failure to so qualify would not have a material adverse effect on the Company
and its consolidated subsidiaries (taken as a whole).

               (ii)        The Company and each of its Subsidiaries has the
corporate power and authority to own its properties and assets, and to carry on
its business as presently conducted.

               (iii)        The Company has the corporate power to enter into
the Securities Purchase Agreement and the Registration Agreement (collectively,
the “Transaction Documents”) and perform its obligations thereunder.

               (iv)        The Transaction Documents have been duly authorized
by all necessary corporate action on the part of the Company, have been duly
executed and delivered by the Company and constitute legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their terms, except as rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

               (v)        The shares of Common Stock to be issued to the
Purchasers at the Closing under the Securities Purchase Agreement have been duly
authorized and, when issued and paid for in accordance with the terms of the
Securities Purchase Agreement, will be validly issued, fully paid and
nonassessable.

               (vi)        The execution and delivery of the Transaction
Documents and the performance by the Company of its obligations thereunder (a)
will not breach or result in a violation of the Company’s Charter, Bylaws, or
any judgment, order or decree of any domestic court or arbitrator, known to us,
to which the Company is a party or subject and (b) will not constitute a
material breach of the terms, conditions or provisions of, or constitute a
default under, any material contract, undertaking, indenture or other agreement
or instrument identified in the Form 10-K or the Company’s quarterly reports on
Form 10-Q or current reports on Form 8-K filed since the date of the Form 10-K.

29

--------------------------------------------------------------------------------



               (vii)        No consent, approval or authorization of, or
designation, declaration or filing with, any governmental authority is required
in connection with the valid execution, delivery and performance by the Company
of the Transaction Documents, other than such consents, approvals,
authorizations, designations, declarations or filings as have been made or
obtained on or before the date hereof or which are not required to be made or
obtained until after the date hereof.

               (viii)        Except as disclosed in the SEC Reports or PPM or
Securities Purchase Agreement, there is, to our current actual knowledge, no
action, suit or proceeding pending against the Company or its properties in any
court or before any governmental authority or agency, or arbitration board or
tribunal (a) which seeks to restrain, enjoin, prevent the consummation of, or
otherwise challenge the Transaction Documents or any of the transactions
contemplated thereby, or (b) which, if adversely determined, could reasonably be
expected to have a material adverse effect on the Company or its business or
properties (taken as a whole).

               (ix)        Based upon the representations of each Purchaser and
the Company contained in the Transaction Documents, the offer, sale, issuance
and delivery of the shares of Common Stock under the circumstances contemplated
by the Securities Purchase Agreement are exempt from the registration
requirements of the Securities Act.

               (x)        To our knowledge, no stockholder of the Company has
any right to require the Company to register the sale of any shares owned by
such stockholder under the Securities Act in the Registration Statement that
will be filed under the Registration Agreement.

30

--------------------------------------------------------------------------------